By the Oourt.

Lumpkin, J.
delivering the opinion.
[1.] There can be but one possible objection to the validity of the deed, made to the plaintiffs under the judicial sale in Richmond county, and that is a want of jurisdiction in the Court ordering the proceeding. Concede the jurisdiction, and no error or irregularity in the mode of its exercise, can effect the purchaser’s title, or justify the attack made upon it in this collateral manner.
[2.] Apart from the sanction given to the proceeding by all the parties in interest, which fact appears upon the face of the record, can there be any doubt, but that the Superior Court of Richmond, sitting as a Court of Chancery, had the right to direct the sale of the real estate of Thomas Glascock, of which the lot in dispute ivas a part ? Its power was necessarily invoked, to protect the higher lien of the debt due the heirs of Priscilla Jones. Without its timely interposition, not only the money in the hands of the Sheriff, but the assets of the estate in the hands of McLean, the administrator, would have been appropriated to claims of inferior dignity. Having acquired jurisdiction for this purpose, it ivas not only the right of the Court, but its imperative duty, to retain it until the object for which it interfered, namely, the protection of this first-class demand, ivas satisfied. And this could only be done, by making sale of the residue of the decedent’s property.
[3.] And as this could not be accomplished through the legal representative, he having been removed from office, it was effected through a receiver, appointed by the Court, and amenable to it, for a proper discharge of the trust confided to him. And so far from there being anything extraordinary in this procedure, it is the usual course pursued by Courts of Equity in such cases.
[4.] The jurisdiction of Courts of Equity, to superintend the administration of assets, and deoree a distribution of the residue among the parries entitled* after the payment 'off ail the *326debts and charges, was supposed, at one time, to depend wholly and solely upon the mere fact, that there exists a constructive trust of the funds, in the hands of the personal representative, requiring the assets to be properly applied and distributed. But it is now conceded, that there are other and numerous sources of jurisdiction, collaterally connected with this, such as the necessity of discovery, and taking accounts, existing frequently in very complicated forms, all of which are, or may be necessary to be examined, in order to a full and due administration of the estate. (1 Story's JEq.Jur. §578.)
Indeed, the usual resort, both here and in England, has been, for a great length of time, to the Court of Chancery, to settle the administration of estates; so that, practically speaking, in cases of any complication or differently, it has acquired almost an exclusive jurisdiction. {Ibid, § 543.)
I would respectfully ask, in the case before us, if it were possible for any other Court to have administered full and satisfactory justice in the premises ? IIow else could the prior lien of the trust debt, owing to the distributees of Mrs. Jones, have been protected ? If an administration can be wrested from the hands of the legal representative, who is wasting and mismanaging the estate, and placed in the hands of a receiver — a proposition which none will disputo — much more will the assets be thus disposed of, for the benefit of all concerned, when the personal representative has been removed ; and that, too, after the Court has obtained jurisdiction, not only over his person, but the property in his possession, by reason of the ponding litigation.
[5.] What is the extent of Equity Jurisdiction in this State, seems not to have been very well understood, or accurately defined. Some consider that no general Equity powers exist here; but that a few specified heads of Equity Jurisprudence only, are confided to the ordinary Courts of Law, constituting a limited Statutory Jurisdiction. And this inference is derived mainly from the fact, that its powers are exercised concurrently with the Common Law Jurisdiction, by the same tribunal being at once a Court of Law and a Court of Equity, *327somewhat similar to the Court of Exchequer in England. But I apprehend, that in the main, Equity Jurisprudence generally embraces the same matters of jurisdiction and modes of remedy, as exist in England.
Could there be a doubt entertained, but that the proceeding in Richmond county, under which the plaintiff deduces title to the land in dispute, would be sustained there ? Would it be seriously insisted, that the Court of Equity had wrongfully assumed jurisdiction, which legitimately belonged to the Ecclesiastical Courts, and to none other ? We think not.
Judgment reversed.